     Case 2:20-cv-01981-APG-EJY Document 32 Filed 01/28/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3    NICHOLAS DeFIORE, an individual, et                         Case No. 2:20-cv-01981-APG-EJY
      al.,
 4                                                            ORDER SETTING HEARING ON MOTION TO
                              Plaintiffs                                   REMAND
 5
            v.                                                                [ECF No. 12]
 6
      SOC LLC, A Delaware limited liability
 7    company registered and doing business in
      Nevada as SOC NEVADA LLC; SOC-SMG,
 8    Inc., a Nevada Corporation; DAY &
      ZIMMERMAN, INC., a Maryland
 9    corporation; and DOES 1-20, inclusive,
10                            Defendants
11

12           I will conduct a hearing on the plaintiffs’ motion to remand (ECF No. 12) on Friday,

13   February 5, 2021 at 11:15 a.m. PST. The hearing will be conducted by videoconference. My

14   courtroom administrator will provide counsel with the link to participate in that hearing. Counsel
15   is instructed not to forward the link to others. If additional participants need to appear, counsel
16   shall contact the courtroom administrator, Melissa Johansen, at
17   Melissa_Johansen@nvd.uscourts.gov.
18           Members of the public seeking access to this hearing must, prior to the day of the hearing,
19   contact the courtroom administrator by email to request access. Persons granted remote access to
20   proceedings are reminded of the general prohibition against photographing, recording, and
21   rebroadcasting of court proceedings. Violation of these prohibitions may result in sanctions,

22   including removal of court-issued media credentials, restricted entry to future hearings, denial of entry

23   to future hearings, or any other sanctions deemed necessary by the court.

24           DATED this 28th day of January, 2021.
25

26                                                           ANDREW P. GORDON
                                                             UNITED STATES DISTRICT JUDGE
27

28
